DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-26 are pending. Claim 26 is withdrawn. Claims 1-25 are presented for examination.

Election/Restrictions
Claim 26 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/6/2022.
Applicant's election with traverse of claims 1-25 in the reply filed on 9/6/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden.  This is not found persuasive because this application is a national stage entry of a PCT application and there is no requirement to show a serious search burden. The Examiner must only show that the groups of inventions lack unity, which Examiner has demonstrated in the Restriction requirement mailed 8/5/2022.
The requirement is still deemed proper and is therefore made FINAL.


Claim Objections
Claims 13 and 18 are objected to because of the following informalities:  There is an extra period at the end of claim 13 and claim 18 should end with a period instead of a comma.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the suspension including a dye and binder. However, throughout the specification and for example, claim 3, dyes are listed as including carbon black and metal oxides. However, there is a distinction between dyes and pigments. Colorants are generally classified as either dyes or pigments. Dyes are generally soluble in a host material while pigments are not. As the claims are directed at a suspension of particles, and the particles are carbon black and iron oxide (conventionally considered to be pigments), it is unclear if applicant actually intends to claim a suspension of a dye and binder or if they intend to claim a suspension of a more generic colorant and binder or a suspension of a pigment and binder. Therefore, claim 1 is indefinite. For examination purposes, any pigment, dye or more generically a colorant will be interpreted as reading upon the claim until it is clarified. Claims 2-25 depend from claim 1 and are indefinite for the same reasons.
	Claim 2 recites a unit of 2 g/s per cm-2. However, this is not a conventional unit of measurement of flow rate. Therefore, claim 2 is indefinite. It appears applicant intends for the rate to be g/s which is a conventional flow rate. The rate has been interpreted as from 0.05 g/s to 2 g/s for examination purposes.
Regarding claim 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 6 recites a ratio of solvent to binder. However, the claim does not recite in what composition or step this ratio is measured. Therefore, it is unclear how this ratio correlates to the compositions and coatings of the parent claim. Therefore, claim 6 is indefinite. For examination purposes, if a ratio of solvent to binder in any of the steps meets the range as claimed it will be interpreted as meeting the limitations of claim 6. Claim 7 depends from claim 6 and is indefinite for the same reasons.
Claim 13 recites the limitation "the absorbing dye”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the absorbing dye” has been interpreted as “the dye”. Claims 14-24 depend from claim 13 and are indefinite for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claim(s) 1-3, 5-12 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jerman et al. (WO 2013/158049) in view of Brinker et al. (“Sol-gel strategies for controlled porosity inorganic materials”).

I.	Regarding claims 1, 3, 5, 9, 10 and 12, Jerman teaches a process for coating a substrate with a sol-gel coating (abstract) comprising a suspension of spinel black (claim 1) and no nanotubes (see throughout), having a particle size of 150 nm (middle of page 7), uniformly dispersed in a solvent with a binder (page 13); applying the coating to a substrate (bottom of page 13), potentially with a spray-coating process (bottom of page 13) which will form a coating having a potential thickness of 2.5 to 50 microns (page 4, and note that overlapping ranges are prima facie evidence of obviousness). Jerman teaches that the solvent can comprise ethanol (middle of page 13) which has a boiling point less than 120 °C and will evaporate during the coating process (note that there is no further heating or evaporation step after coating to remove solvent, see Jerman throughout; therefore, it is expected that a majority of the solvent will evaporate as is usual in a conventional spray coating process). Jerman teaches the spinel black to binder ratio being 62.9% (23.08 g of binder based on 24 g of binder in 52 g of binder solution to 100 g of pigment dispersion which comprises 14.52 g of pigment, see page 13). Jerman fails to explicitly teach the resultant sol-gel coating having a density of up to 0.75 g/cm3.
	However, Brinker teaches a process for depositing sol-gel coatings and controlling the deposition process to provide porous films having densities of less than 0.75 g/cm3 (Figure 13 and page 97). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize Jerman’s process to provide a coating having a density of less than 0.75 g/cm3 as disclosed by Brinker. One would have been motivated to make this modification to provide low density and therefore highly porous sol-gel coatings that allow for use in numerous applications (see Brinker at Introduction).

II.	Regarding claim 2, Jerman in view of Brinker make obvious claim 1, but fail to teach or suggest a flow rate as claimed. However, the Examiner takes Official Notice that the flow rate during spray coating is a result-effective variable that alters the speed at which the coating is applied as well as the consistency and coverage of the applied coating. Furthermore, the flow rate would necessarily need to be adjusted based on the viscosity of the coating material. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed range through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).

III.	Regarding claims 6 and 7, Jerman in view of Brinker make obvious claim 1 and also teach a solvent to binder ratio of at least 4.7:1 (based on 23.08 g of solvent from the binder portion and 85.47 g of solvent from the pigment dispersion compared to 23.08 g of binder, see pages 12 and 13). Note that this is a minimum ratio as Jerman actually teaches that an unknown amount of additional solvent is added to achieve a given viscosity (page 13). Furthermore, as noted by Jerman this ratio is a result-effective variable that will alter the viscosity of the composition, see above. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed ranges of ratios through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).

IV.	Regarding claim 8, Jerman in view of Brinker make obvious claim 1, and Brinker also teaches that controlling evaporation in a sol-gel coating can control porosity (pages 89-90 and Figure 5). Furthermore, the porosity of a sol-gel is a result-effective variable that will alter the potential applications for the sol-gel films (see Brinker at Introduction). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the evaporation rate to arrive at the instantly claimed range for pore size through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  

V.	Regarding claim 11, Jerman in view of Brinker make obvious all the limitations of claim 1 (see above), but fail to teach the dye to binder ratio greater than 120%. However, this ratio is a result-effective variable as altering the ratio of dye to binder will alter the thermal emittance of the coating due to a higher loading of dye/pigment as compared to binder (see Jerman at top of page 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed range through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).

VI.	Regarding claim 25, Jerman in view of Brinker make obvious all the limitations of claim 1 (see above), but fail to teach the viscosity of the suspension. However, the viscosity is a result-effective variable as altering the viscosity will alter the coatability of the suspension and the density of the coating. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed range through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).

4.	Claim(s) 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jerman in view of Brinker as applied to claim 1 above, and further in view of March et al. (WO 2017/033027).

	Regarding claims 13-18, Jerman in view of Brinker make obvious claim 1 for providing a low reflectivity coating (Jerman at abstract), but fail to teach an additional etching step as recited in claims 13-18. However, March teaches forming a low reflectivity coating by applying a coating composition followed by an etching step which further enhances the low reflectivity properties of the coating (abstract). March teaches the etching comprising a plasma etching step for creating optical trapping cavities, where the plasma etching is conducted in an atmosphere comprising oxygen (claim 38) using a power density of 0.02 to 4 Wcm-2 (claims 10 and 40, and note that overlapping ranges are prima facie evidence of obviousness) for 30 seconds to 10 minutes (claims 8 and 41, and note that overlapping ranges are prima facie evidence of obviousness) at a pressure of 0.1 to 5 Torr (claim 9, and note that overlapping ranges are prima facie evidence of obviousness). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jerman in view of Brinker’s process by including an additional etching step which will create cavities by removing binder and expose more of the dye particles as disclosed by March. One would have been motivated to make this modification as March teaches that the etching step increases the antireflective properties of the coating (abstract).

5.	Claim(s) 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jerman in view of Brinker and further in view of March as applied to claim 13 above, and further in view of McKenna et al. (WO 2017/033031).

	Regarding claims 19-24, Jerman in view of Brinker and further in view of March make obvious claim 13 (see above), but fail to teach an additional step of depositing a hydrophobic coating on the etched coating. However, McKenna teaches a process for forming a low reflectivity coating (abstract) comprising an additional step of depositing a hydrophobic coating on the low reflectivity coating (abstract) comprising subjecting the low reflectivity coating to a plasma in a reaction chamber (claim 1) in the presence of a coating precursor, which may comprise a mixture of CF4 and C2H4 (claim 14) at a power density of not more than 0.2 Wcm-2 (top of page 6, and note that overlapping ranges are prima facie evidence of obviousness) for a time period of 5-14 seconds (top of page 6, and note that overlapping ranges are prima facie evidence of obviousness) and at a pressure of 1.2 Torr (claim 22). Finally, McKenna teaches that an optimal ratio of fluorinated monomer to hydrocarbon is 9:1 (last paragraph, page 20). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jerman in view of Brinker and further in view of March’s coating process by additionally including a step of providing a hydrophobic coating over the antireflective coating as disclosed by McKenna. One would have been motivated to make this modification as McKenna teaches that the hydrophobic coating will protect the antireflective coating from water and humidity while not affecting the antireflective properties of the coating (top of page 3 and middle of page 5).
6.	Claim(s) 1, 2, 4, 6 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (CN 104861868, reference is made to the English translation provided by Applicants).

I.	Regarding claim 1, 4, 6 and 9-11, Pan teaches a process for forming an ultra-black low reflective coating (0002) comprising: a process of providing a suspension of a uniformly dispersed particulate dye (the coated silica microballoons having a diameter of 100 nm, see claim 4) in an amount of 4 parts (pages 45 and 46 of provided document), binder in an amount of 3-6 parts (page 45, and therefore a dye to binder ratio of 67%-133% and note that overlapping ranges are prima facie evidence of obviousness), solvent in an amount of 7-14 parts (page 45, and therefore a solvent to binder ratio of 1.2:1 to 4.67:1, and note that overlapping ranges are prima facie evidence of obviousness) and no nanotubes (see throughout); applying the suspension to a substrate, potentially by spray coating (page 46) to form a coating having a thickness (page 46). Pan teaches that the binder can be an acrylic based binder (claim 3). Pan fails to teach the majority of the solvent evaporating during the spray coating, the density of the resultant coating or the thickness of the coating.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the coating process such that the majority of the solvent evaporates readily during spray coating. One would have been motivated to make this modification to provide an efficient process for forming an ultra-black coating that would not require a further heating step.
	Further, the density and thickness of the coating are result-effective variables that will alter the properties of the coating as well as the potential uses for the coating (note that coatings with different thicknesses will have different potential applications) and coatings with different densities will have different protective qualities and weights. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed ranges for density and thickness through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).

II.	Regarding claim 2, Pan makes obvious claim 1, but fails to teach or suggest a flow rate as claimed. However, the Examiner takes Official Notice that the flow rate during spray coating is a result-effective variable that alters the speed at which the coating is applied as well as the consistency and coverage of the applied coating. Furthermore, the flow rate would necessarily need to be adjusted based on the viscosity of the coating material. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed range through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).

Conclusion
	Claims 1-26 are pending. 
Claim 26 is withdrawn. 
Claims 1-25 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
December 16, 2022            Primary Examiner, Art Unit 1717